Exhibit 10.18

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

LETTER AGREEMENT

 

This Letter Agreement (this “Agreement”) dated as of January 6, 2006, is entered
by and between:

 

UCB S.A., Bioproducts Division, with registered offices at Allée de la
Recherche, 60, 1070 Brussels, Belgium, hereafter “UCB”

 

and

 

PRAECIS PHARMACEUTICALS INCORPORATED, with registered offices at 830 Winter
Street, Waltham, Massachusetts 02451, hereafter “Praecis”

 

Hereafter individually referred to as a “Party” and jointly as the “Parties”

 

Whereas, on June 21, 2000, UCB and Amgen Inc. (“AMGEN”) executed a contract for
the development and supply of bulk API for a compound identified as Abarelix
(the “Original Agreement”), as assigned by AMGEN to Praecis effective on
December 17, 2001 and as amended by Amendment No. 1 dated as of March 26, 2002
(“Amendment No. 1”) and Amendment No. 2 dated as of August 30, 2004 (“Amendment
No. 2”) (the Original Agreement, as so amended by Amendments No. 1 and 2, the
“Development and Supply Agreement”); and

 

Whereas, in connection with the Development and Supply Agreement, UCB agreed to
commence certain process development activities which are the subject of several
scopes of work (the “Process Improvements”) and Praecis agreed to pay UCB for
the Process Improvements upon completion of such activities; and

 

Whereas, pursuant to Section C.1. of Exhibit A of the Development and Supply
Agreement entitled “Supply of Product in 2005” (which Section was added pursuant
to Amendment No. 2), Praecis committed to purchase *** of API during 2005 (the
“2005 Manufacturing Campaign”), a portion of which was paid for at the end of
2004 and the remainder of which shall be due upon the later of December 31, 2005
and the delivery by UCB of the *** to Praecis; and

 

Whereas, Praecis is now requesting UCB, and UCB agrees, each subject to the
terms and conditions of this Letter Agreement, to suspend the Process
Improvements and the 2005 Manufacturing Campaign;

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, and intending to be legally bound, the Parties have agreed as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1 – SUSPENSION OF ACTIVITIES

 

1.1           UCB shall immediately suspend the Process Improvements and shall
issue to Praecis, within ninety (90) days of the date hereof, a comprehensive
status report on such Process Improvements.  In consideration of such
suspension, Praecis shall pay UCB, on the date hereof, one hundred and thirty
thousand dollars (USD 130,000) for the work completed to date on such Process
Improvements.

 

1.2           Praecis may elect to resume the Process Improvements (as described
in the previously agreed upon scopes of work relating to such Process
Improvements) at any time prior to December 31, 2007 by providing written notice
to UCB of such election. Upon completion of such Process Improvements and
release of the final development report, Praecis shall pay UCB an additional
eighty four thousand dollars (USD 84,000), representing the remaining amount due
for the Process Improvements.

 

1.3           UCB shall immediately suspend the 2005 Manufacturing Campaign at
an intermediate stage where the future quality of the product is not jeopardized
and shall store until December 31, 2007, at no charge to Praecis, the inventory
of process intermediates in appropriate GMP conditions maintaining the quality
and security of such process intermediates. UCB shall issue to Praecis, within
ninety (90) days of the date hereof, a comprehensive status report on the 2005
Manufacturing Campaign.  In consideration of such suspension, Praecis shall pay
UCB, on the date hereof, one million five hundred thousand dollars (USD
1,500,000) for the work completed to date on the 2005 Manufacturing Campaign. 
Upon such payment, title to the process intermediates shall pass to Praecis.

 

1.4           Praecis may elect to resume the 2005 Manufacturing Campaign at any
time prior to December 31, 2007 by providing written notice to UCB of such
election.  Upon completion of the 2005 Manufacturing Campaign and receipt by
Praecis of the certificate of analysis and batch record in accordance with the
terms of the Development and Supply Agreement, Praecis shall pay UCB an
additional six hundred thousand dollars (USD 600,000), representing the
remaining amount due for the 2005 Manufacturing Campaign.

 

1.5           For the avoidance of doubt, UCB is responsible to ensure that
there is sufficient GMP process intermediate inventory necessary to complete the
2005 Manufacturing Campaign.  If there are any discrepancies, both Parties, in
good faith, will reconcile the final quantity delivered to Praecis against the
agreed upon purchase price.

 

1.6           Should Praecis elect to resume either the Process Improvements or
the 2005 Manufacturing Campaign, or both programs, at any time prior to
December 31, 2007, the Parties will define together the best possible timeline
and format towards reinitiating either or both such programs.

 

1.7           If Praecis elects not to resume the Process Improvements and/or
the 2005 Manufacturing Campaign by December 31, 2007, UCB’s shall be relieved of
all further obligations with respect to such suspended program(s).  Praecis
shall, in its discretion and at its own costs, take possession of or dispose of
or have UCB

 

--------------------------------------------------------------------------------


 

dispose of all process intermediates stored by UCB in connection with the
suspension of the 2005 Manufacturing Campaign.

 

1.8           Except as specifically set forth herein, all terms and conditions
of the Development and Supply Agreement shall remain in full force and effect.

 

ARTICLE 2 - MISCELLANEOUS

 

2.1           Capitalized terms used in this Agreement and not otherwise defined
shall have the meanings ascribed to such terms in the Development and Supply
Agreement.

 

2.2           This Agreement shall be binding on and inure to the benefit of the
Parties, their subsidiaries, affiliates, officers, directors, related companies,
representatives, successors and assigns.

 

2.3           This Agreement shall effect the modifications to the Development
and Supply Agreement provided for herein. All other provisions of the
Development and Supply Agreement not modified hereby shall remain in full force
and effect.

 

2.4           No amendment or variation of this Agreement shall be valid and
effective unless in writing and signed by or on behalf of both Parties.

 

2.5           Each Party shall promptly, without further consideration, execute,
and take such other actions, as the other Party may reasonably request, to carry
out the transactions contemplated by this Agreement.

 

2.6           This Agreement contains the entire agreement and understanding of
the Parties with respect to its subject matter, and supersedes any and all other
written or oral contract, understanding, negotiation or arrangement between the
Parties relating to said subject matter.

 

2.7           This Agreement is governed by the laws of the state of New York,
U.S.A., without giving effect to that state’s choice of law doctrine. Both
Parties consent to the exclusive jurisdiction of the Courts of New York, both
state and federal.

 

2.8           This Agreement may be executed in counterparts, each of which,
when so executed and delivered, will be deemed an original and which shall
together constitute one and the same instrument.  Signatures delivered by
facsimile or e-mail shall be enforceable as originals.

 

[Remainder of this page intentionally left blank. Signature Page Follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
duly authorized representatives in two counterparts.

 

 

UCB S.A.

 

 

 

PRAECIS PHARMACEUTICALS

INCORPORATED

 

 

 

 

 

 

 

 

 

 

/s/ Alain Scarso

 

 

 

/s/ Kevin F. McLaughlin

 

Name:

 

Alain Scarso

 

Name:

Kevin F. McLaughlin

Title:

Vice President

 

Title:

President and Chief

 

 

 

 

 

Executive Officer

 

 

 

 

 

 

 

 

 

 

/s/ Andre’ Jordens

 

 

 

/s/ Edward C. English

 

Name:

 

André Jordens

 

Name:

Edward C. English

Title:

 

President

 

Title:

Vice President and Chief

 

 

 

 

 

Financial Officer

 

--------------------------------------------------------------------------------